Motion Granted; Order filed December 31, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00792-CV
                                  ____________

                           JASON DEYO, Appellant

                                        V.

CHAD DWAYNE BRADSHAW, KENNETH RANDAL HUFSTETLER AND
               THE STATE OF TEXAS, Appellees


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                     Trial Court Cause No. 103573-CV

                                    ORDER

      On December 3, 2019, appellees filed a motion strike the reporter’s record
filed by appellant on November 26, 2019. Appellees’ motion is granted, and the
reporter’s record filed on November 26, 2019 is struck from this case.

                                  PER CURIAM
Panel Consists of Justices Zimmerer, Spain, and Hassan.